Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”), dated April 7, 2008 is entered into by and between LIFECELL CORPORATION, a Delaware corporation, having its principal place of business at One Millenium Way, Branchburg, New Jersey 08876 (“Employer”), and LISA COLLERAN (“Employee”). Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Merger Agreement (as defined below). WHEREAS, Employer and Employee are currently parties to an Employment Agreement, dated September21, 2005 (the “Prior Agreement”); and WHEREAS, Employer expects to enter into an AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”), with KINETIC CONCEPTS, INC., a Texas corporation (“Purchaser”), and LEOPARD ACQUISITION SUB, INC., a Delaware corporation and a wholly-owned subsidiary of Purchaser; and WHEREAS, the transactions contemplated by the Merger Agreement are expected to constitute a change in the ownership or effective control of Employer under Section409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the “Code”), and regulations thereunder; and WHEREAS, as an owner of options, restricted stock and restricted stock units, in each case covering Employer common stock, Employee will receive valuable consideration as a direct result of the transactions contemplated by the Merger Agreement (the “Sale Consideration”); and WHEREAS, in addition to her receipt of the Sale Consideration, Employee will receive substantial economic and other benefits (as set forth in more detail in Sections 3.01(C) and 3.01(D)(i) below) pursuant to the terms of this Agreement; and WHEREAS, in order to induce Purchaser to enter into the Merger Agreement, Employee is entering into this Employment Agreement and the Confidentiality, Assignment of Contributions and Inventions, Non-Competition, and Non-Solicitation Agreement (the “Covenants Agreement”) attached hereto as Exhibit 1 and incorporated by reference herein, superseding as of the closing of the Offer any previous employment agreement or arrangement that Employee may have had with Employer, including without limitation, the Prior Agreement; and WHEREAS, Employee is willing to accept continued employment with Employer on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Employer and Employee, intending to be legally bound, hereby agree as follows: ARTICLE I EMPLOYMENT; POSITION, DUTIES AND RESPONSIBILITIES Section 1.01 Employment. Employer agrees to, and does hereby, continue to employ Employee, and Employee agrees to, and does hereby accept, such continued employment, upon the terms and subject to the conditions set forth in this Agreement. Section 1.02 Position, Duties and Responsibilities. During the Term (as defined in Section2.01 below), Employee shall serve as the Senior Vice President, Commercial Operations of Employer and shall have such responsibilities, duties and authority consistent with such position as may, from time to time, be assigned by the President of Employer. Employee’s employment by Employer shall be full-time and exclusive to Employer, Employee shall serve Employer faithfully and to the best of Employee’s ability, and Employee shall devote all of Employee’s business time, attention, skill and efforts exclusively to the business and affairs of Employer (including its affiliates) and the promotion of its interests. ARTICLE II TERM; TERMINATION OF PRIOR AGREEMENT Section 2.01 Term of Employment. Subject to the closing of the Offer contemplated by the Merger Agreement, this Agreement shall be effective as of the date of the closing of such Offer (the “Commencement Date”) and shall continue until terminated by either Employer or Employee pursuant to Article IV hereof (the “Term”). Section 2.02 Termination of Prior Agreement. As of the Commencement Date, Employee acknowledges and agrees that the Prior Agreement shall be terminated in full and that she shall not be entitled to any rights or benefits thereunder, including any rights to claim Good Reason (as defined in Section4.02(d)(ii) below) with respect to actions, failures or other events that occurred prior to the Commencement Date. ARTICLE III COMPENSATION AND EXPENSES Section 3.01 Compensation and Benefits. For all services rendered by Employee in any capacity during the Term, including, without limitation, services as an officer, director or member of any committee of Employer, or any affiliate or division thereof, Employee shall be compensated as follows (subject, in each case, to the provisions of Article IV below): (a) Base Salary. During the Term, Employer shall pay to Employee a base salary at the rate of $299,000 on an annualized basis (the “Base Salary”). Employee’s Base Salary shall be subject to periodic adjustments (but not decreases) as the President of Employer in consultation with the Chief Executive Officer of Purchaser shall, in their sole discretion, deem appropriate. As used in this Agreement, the term “Base Salary” shall refer to Base Salary as it may be adjusted from time to time. Base Salary shall be payable in accordance with the customary payroll practices of Employer. (b) Annual Bonus. During the Term, Employee also will be eligible to participate in Employer’s incentive compensation plan in place from time to time and applicable to similarly situated employees. Employer reserves the right to amend or rescind the incentive compensation plan at any time in its discretion. In connection with Employee’s participation in the incentive compensation plan, Employee will be eligible to receive an annual discretionary bonus (the “Annual Bonus”). The amount of the Annual Bonus, if any, will be determined by the President of Employer in consultation with the Chief Executive Officer of Purchaser in their discretion and will be related to the achievement of agreed upon management objectives, which objectives shall be determined by the President of Employer in consultation with the Chief Executive Officer of Purchaser. Employee’s target Annual Bonus for calendar year 2008 is 40% of Base Salary on an annualized basis in effect as of the Commencement Date and such Annual Bonus for 2008 will otherwise be calculated and determined in accordance with the 2008 bonus objectives, goals and/or matrices in place immediately prior to the Commencement Date. The Annual Bonus, if any, will be determined as of the end of each calendar year during the Term and shall be payable within seventy-five (75)days following the end of such calendar year. Except as otherwise specifically set forth in Section4.02 below, to be eligible to receive the Annual Bonus, or any portion thereof, Employee must be employed by Employer at the time the amount of the Annual Bonus, if any, is determined. (c) Retention Bonus.
